Title: To Benjamin Franklin from the Duc de Croÿ, [1777]
From: Croÿ, Anne-Emmanuel-Ferdinand-François, duc de
To: Franklin, Benjamin


This undated note, lost in our files under the wrong year, has just come to light. We should otherwise have published it in Volume XXIII under the conjectural date of January 23, 1777, where we believe it belongs. The Duke was curious about Franklin, who he had heard was difficult to see, and took the direct approach of calling at his hotel and announcing himself, we assume, with this request for an interview. He was immediately received. Franklin impressed him by his bearing and his flowing white hair; “un peu la tournure de quaker.” They avoided politics, and talked of electricity and the climate of Philadelphia; the Delaware, more than twice as wide as the Seine, could freeze over in a single night. The American spoke with animation and in fairly good French. Croÿ called again in February when they did talk politics; thereafter the two continued to meet from time to time.
 
[1777]
Le Duc de Croÿ amateur des sciences, est venu pour avoir l’honneur de voire Monsieur de franquelin et voudroit bien qu’il lui donna un quart d’heure de conversation, pour un ouvrage dont il est occupé. Rue du Regard f[aubourg] St g[ermain].
 
Endorsed: Rue de Regard Fauxb. St. G.
